Citation Nr: 0844560	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-13 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision 
that denied a claim for a TDIU rating.  

The Board notes that a June 2004 RO decision denied an 
increase in a 30 percent rating for post-traumatic stress 
disorder (PTSD).  The veteran subsequently filed a 
substantive appeal as to that issue.  An April 2005 RO 
decision increased the rating for the veteran's service-
connected PTSD to 50 percent, effective January 23, 2004.  In 
an April 2005 statement, the veteran indicated that the April 
2005 RO decision satisfied his appeal and he expressly 
withdrew the issue of entitlement to an increase in a 50 
percent rating for PTSD.  Therefore, that issue is not before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The veteran claims that his established service-connected 
disabilities prevent gainful employment, warranting a TDIU 
rating.  He is currently service-connected for PTSD (rated 50 
percent); diabetes mellitus with nephropathy and hypertension 
(rated 20 percent): diabetic retinopathy (rated 10 percent); 
coronary artery disease (rated 10 percent); peripheral 
neuropathy of the right lower extremity (rated 10 percent); 
and peripheral neuropathy of the left lower extremity (rated 
10 percent).  The combined rating is 80 percent.  

The veteran was last afforded a VA psychiatric examination in 
September 2006.  The examiner noted that the veteran's claims 
file was not available.  The examiner also reported that he 
was requested to comment on the veteran's ability to obtain 
or maintain employment.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The examiner commented that in his opinion, the veteran's 
preoccupation with his medical status was the primary factor 
in his decision not to engage in fulltime vocational work.  
The Board observes that the VA examiner did not indicate 
whether the veteran's multiple service-connected disabilities 
rendered him unemployable.  

Additionally, a February 2006 VA diabetes mellitus 
examination report also did not address the impact of the 
veteran's service-connected disabilities on his ability to 
obtain or maintain employment.  

The Board observes that the veteran has not been afforded a 
VA examination in over two years.  He has also not been 
afforded a recent VA examination that specifically addresses 
whether his service-connected disorders render him 
unemployable.  Further, the record raises a question as to 
the current severity of the veteran's service-connected 
disabilities.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Finally, the Board finds that the veteran should be provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand, the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with corrective VCAA notice that is 
compliant with the requirements of 
Vazquez-Flores v. Peak, supra, cited 
above.

2.  Ask the veteran to identify all 
medical providers who have treated him for 
his service-connected disabilities since 
July 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since July 2005 should be 
obtained.  

3.  Have the veteran undergo the 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected disabilities and 
whether they render him unemployable.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner(s) 
should describe current impairment from 
each of the service-connected 
disabilities, and should specifically 
provide an opinion as to whether the 
veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  

4.  Thereafter, readjudicate the claim for 
entitlement to a TDIU rating.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




